Bloodworth, J.
There being no evidence in this case that the defendant ever delivered to the Bank of Blakely, or to D. W. James, president of the said bank or acting therefor, any cotton “under a sale to cover the overdrafts,” and no evidence to show that “the title to the cotton had passed to-the bank,” it was error, warranting a new trial, for the court to charge the jury as follows: “If you believe that the defendant did deliver to the Bank of Blakely, or to D. W. James, president of the *39Bank of Blakely and acting for the bank, that cotton under a sale to cover the overdrafts, and that the bank held this cotton, and these overdrafts were made against it, and that the title to the cotton had passed into the bank, that it was the bank’s cotton at the time the overdrafts were made, or at any time prior to the time it went in the hands of the State bank examiner, and that that cotton at that time was of a sufficient value to cover, all told, the overdrafts, then you would find in favor of the defendant.”
Decided May 3, 1917.
Complaint; from city court of Blakely—Judge Sheffield. October 20, 1916.
Glessner & Collins, for plaintiff.
Pottle & Hofmayer, for defendant.

Judgment reversed.


Broyles, P. J., and Jenkins, J., concur.